Citation Nr: 0315055	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  97-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for cervical myositis, 
headaches, post traumatic, currently evaluated as 30 percent 
disabling, to include whether a separate rating is warranted 
for headaches.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel





INTRODUCTION

The veteran served on active duty from February 1977 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

1.  The veteran's cervical myositis, post-traumatic, is 
currently manifested by mild to moderate spasms, without 
significant limitation of motion of the cervical spine.

2.  The post-traumatic headaches occur on a daily basis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
cervical myositis, post traumatic, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5021, 5003, 5290 (2002).

2.  The criteria for a separate 10 percent rating for post-
traumatic headaches, have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. 4, Part 4, Diagnostic Codes 8045, 9304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified at 5100, 5103, 5103A, 
5107), became law.  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the evaluation of the service-connected 
cervical myositis, the Board finds that the VA has provided 
the veteran with proper notice of the type of evidence, 
medical and otherwise, necessary in order to substantiate his 
claim in the April 1997 rating decision, Statement of the 
Case (SOC), and Supplemental Statement of the Case (SSOC).  
The record discloses that this matter was remanded to the RO 
for further evidentiary development in July 1998.  By letters 
dated in May 1999 and March 2002, the RO advised the veteran 
of the evidence needed to substantiate his claim, and of the 
actions taken by VA with respect to his claim.  By letter 
dated in January 2003, the RO again informed the veteran of 
what evidence was necessary and what action the VA would take 
to assist with the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no indication the veteran 
responded to any of these request for additional evidence or 
information regarding pertinent treatment records, nor is 
there any indication of record of such treatment.  The record 
further discloses that the veteran was advised of the 
provisions of the VCAA in the January 2003 SSOC.

Thus, the Board finds that all relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the veteran's appeal has been 
identified and obtained by the RO.  The record reflects no 
other potential sources of medical evidence which have not 
been associated with the claims file.  Accordingly, the Board 
finds that VA's efforts to notify the veteran and to assist 
him in obtaining evidence to substantiate his claim were 
thorough and consistent with the requirements of newly 
enacted statutory and regulatory provisions regarding VA's 
duty in this regard.  

Service medical records show the veteran sustained injury to 
his cervical spine during a February 1979 motor vehicle 
accident.  He reported cervical pain and headaches.  Service 
medical records thereafter document intermittent treatment 
for recurrent episodes of cervical spine pain and severe 
headaches. 

A VA examination was conducted in July 1991.  At that time 
the veteran gave a history of a motor vehicle accident during 
service in which he sustained a trauma to the frontal area 
and a whiplash injury.  The veteran reported that since that 
time he had experienced headaches from to three times a week 
relieved partially by Tylenol.  Examination showed moderate 
spasm over the cervical paravertebral muscle and trapezius 
bilaterally with tenderness to palpation.  The veteran 
exhibited minimal limitation of motion in all directions.  
The remainder of the examination was unremarkable.  The 
impression was cervical myositis, post-traumatic, and 
headaches, post traumatic.  

Service connection was established for cervical myositis, 
headaches, post traumatic by rating decision dated in August 
1991 and a 20 percent rating was assigned under Diagnostic 
Codes 5021, 5299-5295.  It was noted that the veteran's 
headache complaints were related to this traumatic event and 
constituted part of the symptomatology considered in 
association with the cervical myositis for evaluation 
purposes. 

A VA orthopedic examination was conducted in October 1993.  
At that time the veteran gave a history of off and on 
cervical pain and headaches.   Examination showed drooping 
shoulders with increased kyphosis and decreased lumbar 
lordosis.  There was no evidence of fixed deformities.  Range 
of motion was evaluated for the cervical spine as 40 degrees 
forward flexion; 25 degrees backward extension; 30 degrees 
lateral flexion, bilaterally; 40 degrees rotation to the left 
side; and 30 degrees rotation to the right side.  The veteran 
complained of severe pain in all planes.  The diagnostic 
impression of degenerative joint disease of the cervical 
spine.  

The veteran was evaluated with chronic cervical pain and 
right shoulder pain on VA neurological examination in 
December 1993.  The medical examination report indicates the 
veteran was evaluated with severe tenderness and muscle 
spasms in trapezius and cervical paravertebral muscles.  It 
was remarked that he had headaches due to the muscle spasms.  
Range of motion was limited to 15 degrees in all directions.  
In conjunction with this examination, the veteran reported 
symptoms of pain in the cervical and dorsal region that was 
productive of headaches, noted to improve with use of Tylenol 
and Motrin.  It was noted that the veteran was then employed 
as an aviation mechanic and that his duties required heavy 
lifting, which increased his pain.  

In January 1994 the RO increased the 20 percent evaluation 
which was in effect for cervical myositis and headaches, post 
traumatic to 30 percent.

On VA orthopedic examination in April 1997, the veteran was 
evaluated with cervical paravertebral myositosis.  At that 
time the veteran reported symptoms of severe cervical pain 
with radiation to the head, associated with swelling of the 
right shoulder.  It was noted that x-ray studies conducted in 
December 1991 revealed normal findings of the cervical spine.  
Examination showed no postural or fixed deformities of the 
back.  There was evidence of severe lumbosacral paravertebral 
muscle spasm noted.  Range of motion was evaluated as 10 
degrees forward flexion and backward extension, and 20 
degrees lateral flexion and rotation bilaterally.  The 
examiner noted exquisite pain objectively on all movements of 
the cervical spine.  

A medical statement received from a private physician, dated 
in October 1997, is to the effect that the veteran was seen 
for treatment of headaches and dorso lumbar pain with no 
objective findings noted.

More recently, the veteran underwent VA examination in April 
2002.  The medical examination report indicates the veteran 
reported a history of headaches and significant neck pain 
since 1988.  He presented with complaints of daily headaches, 
without any identifiable precipitating or aggravating 
factors.  The headache episodes were described as a "9-10" 
on a 10-point scale.  The headache episodes were also noted 
to be occasionally accompanied by nausea and vomiting, 
photophobia, sonophobia, and kinesophobia.  The veteran also 
complained of severe neck pain, which he was unable to 
differentiate from his headaches.  It was noted the veteran 
used Vicodin and Tylenol with codeine daily for relief of 
pain, but denied any side effects associated with such 
narcotic use.  

Objectively, physical examination showed intact cranial 
nerves.  Assessment of motor strength showed normal tone, 
bulk, and range of motion.  Evaluation of the cervical 
muscles revealed mild to moderate spasms with no significant 
secondary decrease in range of motion.  The examiner noted 
the veteran did not cooperate well with evaluation of the 
cervical muscles.   The remainder of the examination was 
unremarkable for any findings.  The diagnostic impression was 
of mixed type headache that includes migraine features, 
tension headache, and superimposed chronic daily headache 
secondary to the common use of narcotic medications.  It was 
the examiner's opinion that examination showed no significant 
cervical pathology, except for mild cervical myositis.  In 
the assessment, the examiner noted a review of VA medical 
records showed no associated evidence of frequent treatment 
of the veteran's reported headaches.  Similarly, the examiner 
found no evidence of private treatment.    

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 which require that the entire recorded 
history be reviewed with an emphasis on the effects of 
disability, particularly on limitation of ordinary activity 
and lack of usefulness.  Not all disabilities will show all 
the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" in 
ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2002).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995). With joint pathology, painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.

Under Diagnostic Code 8045 for brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Diagnostic Code 8100 provides for the evaluation of migraine 
headaches.  A 30 percent evaluation may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in 2 months 
over last several months, a 10 percent evaluation may be 
assigned.  38 C.F.R. § 4.20.  

Myositis should be rated on the limitation of motion of the 
affected parts, as arthritis, degenerative. 38 C.F.R. § 
4.71a, Diagnostic Code 5021 (2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003. Diagnostic Code 5290 provides for the 
evaluation of limitation of motion of the cervical spine. 
Under Diagnostic Code 5290, limitation of motion of the 
cervical spine warrants a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.

Under Diagnostic Code 5287 a 30 percent evaluation may be 
assigned for favorable ankylosis of the cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine.

Under 38 C.F.R. §§ 4.20 and 4.27 (2002) it is permissible to 
rate an unlisted disorder as if it were a closely related 
disease or injury, when the functions affected, the 
anatomical localization, and symptomatology are closely 
analogous.  

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The first aspect of the claim to be considered is whether a 
separate rating is warranted for the traumatic headaches.  In 
the case of Esteban v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) noted that while 
"pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings." 
Esteban, 6 Vet. App. at 261. "The critical element is that 
none of the symptomatology for [one condition] is duplicative 
of or overlapping with the symptomatology of the [other 
condition]." Id. at 262 (emphasis in original).

In this regard the service medical records show that the 
veteran in addition to the whiplash injury also sustained a 
frontal injury.  Following the injury the veteran was seen 
intermittently for chronic headaches, which have continued to 
the present. The current rating for the cervical myositis is 
based on limitation of motion of the cervical spine.  This 
functional impairment is separate and distinct from the 
headaches, which are evaluated under different diagnostic 
codes.  Accordingly, the Board finds that the headaches 
should be rated separately from the cervical myositis.  

In this regard, Diagnostic Code 9304 a maximum 10 percent 
rating for the post-traumatic headaches.  The recent VA 
examination showed the veteran was experiencing daily 
headaches which he rated as a "9-10" on a 10-point scale.  
The headache episodes were also noted to be occasionally 
accompanied by nausea and vomiting, photophobia, sonophobia, 
and kinesophobia.  Accordingly, the Board finds that a 
separate 10 percent rating is warranted for the headaches 
under Diagnostic Code 9304.  However, the Board does not find 
that the headaches result characteristic prostrating attacks 
occurring on an average once a month over the last several 
months per Diagnostic Code 8100.  Accordingly a rating in 
excess of 10 percent is not warranted.

During the recent VA examination the veteran also complained 
of severe neck pain.  The examination showed mild to moderate 
spasms.  However, there was no significant decrease in the 
range of motion.  The 30 percent rating in effect 
contemplates severe limitation of motion and is the highest 
rating authorized under Diagnostic Code 5290.  The recent VA 
examination showed no alkalosis.  There examination showed no 
listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion or abnormal 
mobility on forced motion.  Accordingly, the Board finds that 
the criteria for a rating in excess of 30 percent have not 
been met.  The Board has considered the degree of functional 
impairment caused by the pain. However, in view of the range 
of motion findings, the Board finds that the functional 
impairment as set forth in the Deluca case is contemplated in 
the current 30 percent rating.  Finally, the evidence is not 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2002). 


ORDER

Entitlement to a separate 10 percent rating for post-
traumatic headaches is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for the 
myositis is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

